Title: To Thomas Jefferson from the Board of War, 3 March 1780
From: Board of War
To: Jefferson, Thomas


Williamsburg, 3 Mch. 1780. Capt. Weasy of the vessel from Bermuda awaits a final determination of his case which was submitted to the executive some days ago. He seems to have been influenced by his compassion for the American prisoners of war to come under a flag of truce. It seems proper to allow him the privileges of trade hitherto permitted to the Bermudans by acts of Congress and resolutions of the state in return for his efforts. The Bermudans in general are well disposed to the American cause and it would be good policy to increase that friendship with a moderate quantity of grain and, in return, procure salt for the state. Receipts will be given for the prisoners delivered and it is recommended that privateers and others of the same kind be exchanged. Signed by Innes and Lyne.
 